                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 STONE METALS AMERICA, LLC,                  §
                                             §
       Plaintiff,                            §
                                             §
 v.                                          §
                                             §
 MALCOLM B. EUBANK, III and                  §      Civil Action No. 3:20-CV-0253-K
 ZETWERK PVT., LTD.,                         §
                                             §
       Defendants.                           §
                                             §
                                             §
                                             §

                    MEMORANDUM OPINION AND ORDER

      Before the Court is Plaintiff’s Ex Parte Motion for Temporary Restraining Order

(Doc. No. 4). The Court has carefully considered the motion, the relevant record, and

the applicable law. Because Plaintiff failed to clearly carry its burden for issuance of a

temporary restraining order without notice, the Court DENIES the motion.

      I.     Factual and Procedural Background

      Plaintiff Stone Metals America, LLC (“Plaintiff”) filed this suit against

Defendant Malcolm B. Eubank, III, Plaintiff’s former employee, and Defendant

Zetwerk Pvt. Ltd., Defendant Eubank’s new employer.            Plaintiff is a supplier of

mechanical parts and products, and more specifically, “is an expert at co-designing and

value engineering.” Defendant Eubank was a Regional Sales Manager for Plaintiff, who

had access to Plaintiff’s proprietary information and customers.          As with all of


                                            1
Plaintiff’s employees, Defendant Eubank was required to sign a Confidential

Information and Proprietary Rights Agreement (“Agreement”) which specifically

defines Plaintiff’s proprietary and confidential information and addresses the use and

disclosure of that information by its employees.          Defendant Eubank worked for

Plaintiff from August 2016 to November 2019, when he resigned and began work for

Defendant Zetwerk, an alleged competitor of Plaintiff.           Before leaving Plaintiff’s

employment, Defendant Eubank allegedly deleted company information both on his

phone and in Plaintiff’s Dropbox. Even after his last day of employment but before

Plaintiff blocked his access, Defendant Eubank allegedly was able to access Plaintiff’s

computer system and deleted additional files in Plaintiff’s Dropbox. Plaintiff alleges

Defendant Eubank disclosed Plaintiff’s confidential and proprietary information to

Defendant Zetwerk, and both Defendant Eubank and Defendant Zetwerk (collectively

“Defendants”) have used this information to their benefit and Plaintiff’s detriment.

Finally, Plaintiff alleges that both Defendants ignored the cease and desist letter sent

by Plaintiff’s counsel on December 18, 2019.

      II.       Applicable Law

      Rule 65(b)(1) of the Federal Rules of Civil Procedure permits a court to issue a

temporary restraining order (“TRO”) without notice to the adverse party or its

attorney, but only if both of the following requirements are met:

            (A) specific facts in an affidavit or a verified complaint clearly show
            that immediate and irreparable injury, loss, or damage will result to
            the movant before the adverse party can be heard in opposition; and
            (B) the movant’s attorney certifies in writing any efforts made to

                                              2
          give notice and the reasons why it should not be required.

FED. R. CIV. P. 65(b)(1)(A)-(B). Therefore, a TRO cannot be issued ex parte absent a

clear showing that immediate and irreparable injury will result before the adverse party

can be heard. Id. “Ex parte temporary restraining orders are no doubt necessary in

certain circumstances, but under federal law they should be restricted to serving their

underlying purpose of preserving the status quo and preventing irreparable harm just

so long as is necessary to hold a hearing, and no longer.” Granny Goose Foods, Inc. v.

Bhd. of Teamsters & Auto Truck Drivers Local No. 7 of Alameda Cty., 415 U.S. 423, 439

(1974). Because a temporary restraining order, like a preliminary injunction, is an

extraordinary remedy, it should not be granted unless the movant has “‘clearly carried

the burden of persuasion’ on all four requirements.” Bluefield Water Ass’n v. City of

Starkville, 577 F.3d 250, 253 (5th Cir. 2009) (quoting Lake Charles Diesel, Inc. v. Gen.

Motors Corp., 328 F.3d 192, 195–96 (5th Cir. 2003)).

       III.   Analysis

       To issue a TRO without notice, Rule 65(b)(1)(A) specifically requires a party to

submit an affidavit or verified complaint setting forth specific facts clearly showing

“that immediate and irreparable injury, loss, or damage will result to the movant before

the adverse party can be heard in opposition.” FED. R. CIV. P. 65(b)(1)(A). Plaintiff did not

file a verified complaint but did file the unsworn declaration, verified as true under

penalty of perjury, of Mr. Matthew Zhang, Plaintiff’s authorized representative. In his

declaration, Mr. Zhang states that unless Defendants are enjoined by the Court, “both


                                             3
Defendants will be able to continue using Plaintiff’s proprietary and confidential

information, undercut its prices, and solicit its customers and prospective customers.”

Mr. Zhang goes on to state that Plaintiff will suffer irreparable harm that includes, but

is not limited to, “harm to Plaintiff’s business reputation, operations, profits,

competition and place in the market, and loss of competitive use and value of Plaintiff’s

confidential, proprietary information.”       Mr. Zhang recites a stipulation in the

Agreement in which Defendant Eubank agreed Plaintiff would suffer irreparable and

continuing damage if Defendant Eubank breached the agreement. Finally, Mr. Zhang

states that if Defendants are not both enjoined from using and disclosing Plaintiff’s

proprietary and confidential information, Plaintiff is at risk of “losing the benefits of

its investment in its proprietary and confidential information, including, but not

limited to, Plaintiff’s customer base, business processes, and other information.”

       For all of his statements claiming irreparable harm resulting from both

Defendants’ actions, Mr. Zhang’s declaration is missing the key requirement: “specific

facts . . . [which] clearly show that immediate and irreparable injury, loss, or damage

will result to the movant before the adverse party can be heard in opposition.” FED. R. CIV.

P. 65(b)(1)(A) (emphasis added). The stringent requirements of Rule 65(b) “reflect

the fact that our entire jurisprudence runs counter to the notion of court action taken

before reasonable notice and opportunity to be heard has been granted both sides of a

dispute.” Granny Goose Foods, 415 U.S. at 438-39. Mr. Zhang offers no statement and

certainly no specific facts that Plaintiff will suffer immediate and irreparable injury


                                             4
before Defendants can be heard. See Viahart, LLC v. Does 1-54, Civ. Action No. 6:18-

CV-604-RWS, 2019 WL 2127307, at *3 (E.D. Tex. May 15, 2019).

      Plaintiff’s Complaint alleges the TRO should issue without notice because

Plaintiff’s proprietary information has already been misappropriated, Defendants have

ignored Plaintiff’s cease-and-desist letter, Defendants will likely “destroy evidence to

be used in this case, including electronic data”, and “notice to Defendant Zetwerk is

impractical as it is a foreign company who may be difficult to serve.” Pl.’s Compl. at

20-21, ¶ 91.    However, because Plaintiff did not file a verified complaint, these

allegations cannot satisfy Plaintiff’s burden under Rule 65(b)(1)(A). Even if the Court

were to consider them, these allegations are simply general and conclusory statements

that are insufficient to justify issuing the TRO without notice. See id. Plaintiff does

not make the required showing with specific facts that will it suffer immediate and

irreparable harm before Defendants can be heard.

      Finally, it is not apparent from Plaintiff’s Complaint that this Court has personal

jurisdiction over Defendant Zetwerk, which is allegedly located in a foreign jurisdiction.

Plaintiff’s Complaint alleges Defendant Zetwerk is a foreign company “believed to be

organized and existing under the laws of, and located in, the Republic of India”.

Plaintiff makes no allegations as to this Court’s personal jurisdiction over Defendant

Zetwerk. “[A] restraining order . . . is an in personam restraint issued against a party

over whom the court has acquired in personam jurisdiction.” Viahart, LLC v. Does 1-

73, Civ. Action No. 6:18-CV-604-RWS, 2019 WL 6929341, at *4 (E.D. Tyler Dec. 7,


                                            5
2018) (quoting 13 JAMES WM. MOORE        ET AL.,   MOORE’S FEDERAL PRACTICE § 65.61

(2018)). Accordingly, a court should not issue a restraining order against a party over

whom it lacks personal jurisdiction. Viahart, 2019 WL 6929341, at *4 (citing Am.

Girl, LLC v. Nameview, Inc., 381 F.Supp.2d 876, 881 (E.D. Wis. 2005)). With concerns

about whether it has personal jurisdiction over Defendant Netwerk, the Court is

particularly reluctant to issue a TRO as to this defendant without notice.

      IV.    Conclusion

      Because Plaintiff failed to satisfy its burden to clearly show with specific facts

that it will suffer immediate and irreparable harm before Defendants can be heard in

opposition, the Court DENIES without prejudice Plaintiff’s Ex Parte Motion for

Entry of Temporary Restraining Order. Plaintiff may file a motion for temporary

injunction and/or preliminary injunction with notice to both Defendants or after both

Defendants have been served with the Complaint.

      SO ORDERED.

      Signed February 5th, 2020.

                                               ____________________________________
                                               ED KINKEADE
                                               UNITED STATES DISTRICT JUDGE




                                          6
